       Case 19-82949                  Doc 5           Filed 01/04/20 Entered 01/04/20 23:23:49                                        Desc Imaged
                                                      Certificate of Notice Page 1 of 2
Information to identify the case:
Debtor
                   Oakwood Paving, LLC                                                              EIN 82−5268487
                   Name


United States Bankruptcy Court Northern District of Illinois
                                                                                                    Date case filed for chapter 7 12/31/19
Case number: 19−82949

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Oakwood Paving, LLC

2. All other names used in the
   last 8 years
3. Address                                   728 Northwest Hwy #246
                                             Fox River Grove, IL 60021

4. Debtor's attorney                         John P Dickson                                                       Contact phone 8153175193
                                             Dickson Law Group,LLC                                                Email: john@dicksonlawgroup.com
    Name and address                         4 E. Terra Cotta Ave.
                                             Crystal Lake, IL 60014

5. Bankruptcy trustee                        Bernard J Natale                                                     Contact phone 815−964−4700
                                             Bernard J. Natale, Ltd.                                              Email: natalelaw@bjnatalelaw.com
    Name and address                         Edgebrook Office Center
                                             1639 N Alpine Rd
                                             Suite 401
                                             Rockford, IL 61107

6. Bankruptcy clerk's office                 Western Division                                                     Hours open:
                                             327 South Church Street                                              8:30 a.m. until 4:30 p.m. except Saturdays,
    Documents in this case may be            Rockford, IL 61101                                                   Sundays and legal holidays.
    filed at this address. You may
    inspect all records filed in this case
    at this office or online at                                                                                   Contact phone 1−866−222−8029
    www.pacer.gov.
                                                                                                                  Date: 1/2/20

7. Meeting of creditors                      February 18, 2020 at 10:00 AM                                        Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        308 West State Street, Room 40,
    questioned under oath. Creditors         so, the date will be on the court docket.                            Rockford, IL 61101
    may attend, but are not required to
    do so.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
           Case 19-82949            Doc 5       Filed 01/04/20 Entered 01/04/20 23:23:49                        Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-82949-TML
Oakwood Paving, LLC                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-3                  User: vgossett                     Page 1 of 1                          Date Rcvd: Jan 02, 2020
                                      Form ID: 309C                      Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 04, 2020.
db             +Oakwood Paving, LLC,    728 Northwest Hwy #246,    Fox River Grove, IL 60021-1207
28514501       +Bergman Trucking,    262 Eric Dr.,    Palatine, IL 60067-2509
28514503       +Casey Equipment Company, Inc.,     1603 E. Algonquin Rd.,   Arlington Heights, IL 60005-4758
28514505       +Dawn Koterbski,    5314 Oak Park Rd.,    Oakwood Hills, IL 60013-1008
28514506       +Doc’s River Road Storage,    2121 S. River Rd.,    Island Lake, IL 60051-9228
28514507       +Jose Guerrero Trucking & Paving Inc,     1877 Busse Hwy,   Des Plaines, IL 60016-6726
28514508       +Laborers’ Pension Fund,    11465 West Cermak Rd,    Westchester, IL 60154-5771
28514509       +Laborers’ Welfare Fund,    11465 W. Cermak Rd.,    Westchester, IL 60154-5771
28514510        Law Offices of Arnold H. Landis,     77 W. Washington St., Ste. 702,   Chicago, IL 60602-3267
28514511       +Office of Fund Counsel,    111 W. Jackson Blvd., Ste 1415,    Chicago, IL 60604-3868
28514513       +Richard Koterbski,    5314 Oak Park Rd.,    Oakwood Hills, IL 60013-1008
28514514       +Thorntons FleetWorks,    P.O. Box 639,    Portland, ME 04104-0639
28514515       +Vulcan Materials Company,    1520 Midway Ct.,    Elk Grove Village, IL 60007-6605

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: john@dicksonlawgroup.com Jan 03 2020 02:26:01      John P Dickson,
                 Dickson Law Group,LLC,   4 E. Terra Cotta Ave.,    Crystal Lake, IL 60014
tr             +EDI: QBJNATALE.COM Jan 03 2020 07:03:00     Bernard J Natale,    Bernard J. Natale, Ltd.,
                 Edgebrook Office Center,   1639 N Alpine Rd,    Suite 401,   Rockford, IL 61107-1481
28514504        E-mail/Text: laldorasi@commercialcreditgroup.com Jan 03 2020 02:26:10
                 Commercial Credit Group, Inc.,   2135 City Gate Ln, Ste 440,    Naperville, IL 60563
28514502        EDI: CAPITALONE.COM Jan 03 2020 07:03:00      CapitalOne,   PO Box 30285,
                 Salt Lake City, UT 84130-0285
                                                                                             TOTAL: 4

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28514512*         +Office of Fund Counsel,   111 W. Jackson Blvd., Ste. 1415,                    Chicago, IL 60604-3868
                                                                                                                TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 04, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 2, 2020 at the address(es) listed below:
              Bernard J Natale   natalelaw@bjnatalelaw.com, bnatale@ecf.axosfs.com
              John P Dickson   on behalf of Debtor 1   Oakwood Paving, LLC john@dicksonlawgroup.com
              Patrick S Layng   USTPRegion11.MD.ECF@usdoj.gov
                                                                                            TOTAL: 3
